Citation Nr: 0417751	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active service from February 1952 to 
February 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The record reflects that in April 2004, after this matter was 
certified to the Board for review, copies of a January 2004 
non-VA hospitalization report were forwarded to the Board.  
The evidence is not accompanied by a waiver of initial RO 
consideration.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), it was observed that the Board is 
"primarily an appellate tribunal," and in part held invalid 
certain regulations because the regulations would allow the 
Board to consider additional evidence without having to 
remand the case to the "agency of original jurisdiction" for 
initial consideration and without having to obtain the 
appellant's waiver.  See 38 C.F.R. §§ 19.9(a)(2); 20.1304.  

Because the Board may not consider the additional evidence in 
the first instance, this matter is remanded to the RO for the 
following:

The RO should readjudicate the claim with 
consideration of all evidence of record, 
including that received in April 2004.  
If any benefit on appeal remains denied, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 73 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



